OCONN INDUSTRIES CORP. SUBSCRIPTION AGREEMENT TO: I hereby agree to become a shareholder of Oconn Industries Corp., a Nevada corporation (the “Company”), and to purchase the number of Shares of the Company (the “Shares”), as set forth above my signature hereto at a purchase price of $0.01 U.S. per Share. Simultaneously with the execution and delivery hereof, I am transmitting a certified or bank check, money order, personal check, or bank wire to the order of Oconn Industries Corp., representing the payment for my agreed subscription. It is understood that this Subscription Agreement is not binding on the Company unless and until it is accepted by it, as evidenced by the execution indicated below. I further understand that in the event this Subscription Agreement is not accepted as herein above set forth, then the funds transmitted herewith shall be returned and thereupon this Subscription Agreement shall be null and void. This Subscription Agreement shall be construed in accordance with and governed by the internal laws of the State of Nevada. I make the following representations and warranties: 1. I am a resident of the State or Province of . (Print name of state or province) (Initials) 2. I UNDERSTAND THAT THE OPERATIONS IN WHICH THE COMPANY WILL BE INVOLVED ENTAIL MATERIAL AMOUNTS OF RISK AND THAT THERE IS NO ASSURANCE THAT SUCH OPERATIONS WILL BE SUCCESSFUL. (Initials) 3. I have sufficient assets to easily pay my subscription to the Company, and my subscription to the Company is not unreasonably large when compared with my total financial capability. (Initials) 4.
